—Judgment, Supreme Court, New York County (Dorothy Chin Brandt, J.), rendered April 27, 1992, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
Since this case involved "unlawful entry”, and not "unlawful remaining”, the court erred by denying defendant’s request to eliminate the phrase "or remains” from its instructions on burglary (People v Gaines, 74 NY2d 358). However, the error was harmless, because there was no reasonable view of the evidence that defendant entered without criminal intent (see, People v Davila, 181 AD2d 582, 583).
We perceive no abuse of sentencing discretion. Concur— Sullivan, J. P., Carro, Ellerin, Wallach and Nardelli, JJ.